139 F.3d 907
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth W. REED, Petitioner-Appellant,v.Joseph M. ARPAIO, Sheriff, Maricopa County;  Donald W.Moose, Captain, Commander, Madison Street Jail;United States of america, Real Party inInterest, Respondents-Appellees.
No. 95-16758.D.C. No. CV-94-01255-EHC.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 23, 1998.Submitted February 9, 1998**.

Appeal from the United States District Court for the District of Arizona Earl H. Carroll, District Judge, Presiding.
Before HUG, Chief Judge, FERNANDEZ and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Petitioner Kenneth Reed appeals the district court's dismissal of his 28 U.S.C. § 2241 habeas petition.  Petitioner challenges a detainer lodged against him arising out of a federal criminal complaint alleging that Reed violated 18 U.S.C. § 1951.  Reed argues that the district court erred in holding that (1) his speedy trial claim is moot;  and (2) his detainer-based claim is moot.  Because the parties are familiar with the factual and procedural history of the appeal, we will not detail it here.


3
We dismissed a prior appeal as moot on the express representation by the United States that the complaint had been dismissed and none would be filed because the statute of limitations had run on the offense.  United States v. Reed, No. 96-10276 (9th Cir.  Dec. 18, 1996).  Because the federal detainer at issue in this appeal was founded on the dismissed complaint which the United States represented to us would not be refiled, we direct the United States to inform the State of Arizona formally that the federal detainer has no further force or effect.  With those instructions, we affirm the denial of the petition for the reasons provided by the district court and magistrate judge.

AFFIRMED WITH INSTRUCTIONS


**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3